Citation Nr: 0324100	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  02-04 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right wrist 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1993 to May 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by a VA 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2002, a statement of the case was issued in April 2002, and a 
substantive appeal was received in April 2002.  The veteran 
testified at a personal hearing at the RO in March 2002.  In 
December 2002, the Board undertook additional development of 
the evidence.


FINDINGS OF FACT

1.  By rating decision in October 1999, the RO denied a claim 
of entitlement to service connection for right wrist 
disability; a timely notice of disagreement was not received 
to initiate an appeal from that determination. 

2.  Certain evidence received since the October 1999 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for right wrist disability.


CONCLUSIONS OF LAW

1.  The October 1999 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
right wrist disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file reveals that a claim by the 
veteran for entitlement to service connection for right wrist 
disability was denied by rating decision in October 1999.  By 
letter dated in November 1999, the veteran was advised of the 
October 1999 determination and furnished notice of appellate 
rights and procedures, but a timely notice of disagreement 
was not received to initiate an appeal.  Although the veteran 
did submit a Statement in Support of Claim (VA Form 21-4138) 
with additional evidence in August 2000, that communication 
did not express disagreement with the October 1999 decision 
and a desire for appellate review.  See generally 38 C.F.R. 
§ 20.201.  Moreover, the filing of additional evidence after 
receipt of notice of an adverse determination does not extend 
the time limit for initiating an appeal from that 
determination.  38 C.F.R. § 20.304.  The October 1999 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.

For purposes of the present appeal, new and material evidence 
is defined by regulation as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

Although not clearly articulated in the statement of the 
case, it appears that the RO initially found no new and 
material evidence, but subsequently found such evidence and 
reopened the claim.  Nevertheless, although the Regional 
Office may have eventually determined that new and material 
evidence was received to reopen the claim, the Board is not 
bound by that determination and must consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

Looking to the October 1999 rating decision, it appears that 
the RO denied the veteran's claim at that time based on a 
finding that right wrist disability was not manifested during 
the veteran's active duty service.  However, evidence 
received since the October 1999 rating decision includes 
statements from various individuals as well as the veteran's 
sworn testimony regarding right wrist pain during the 
veteran's period of active duty service.  Laypersons are not 
competent to render opinions regarding medical diagnosis or 
etiology, and such questions must be addressed by medical 
personnel.  See generally Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  However, laypersons are competent to report 
matters which they observed, and the veteran is competent to 
testify as to symptoms he personally experienced.  Since the 
newly received statements and testimony go to the underlying 
basis for the October 1999 decision (that there were no 
manifestations of right wrist disability during service), the 
Board finds that they are not only new, but material.  In 
sum, the Board agrees with the RO's implicit finding that the 
claim has been reopened.  

The Board further notes here that should the veteran prevail 
with his service connection claim, it appears that the 
effective date of any grant of service connection will be 
determined as if the October 1999 rating decision had not 
been rendered since certain new evidence in the form of lay 
statements in support of his claim were received in August 
2000 which was within the one year appeal period from the 
October 1999 rating decision.  38 C.F.R. § 3.400(q)(1)(i).   


ORDER

The veteran's claim of entitlement to service connection for 
right wrist disability has been reopened.  To that extent, 
the appeal is granted subject to the provisions set forth in 
the following remand section of this decision.


REMAND

As noted in the introduction, the Board has obtained 
additional evidence pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  However, this regulation was recently invalidated by 
the United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  For this reason, 
the case must be returned to the RO for further action prior 
to appellate review by the Board. 

Further, preliminary review of the record suggests that the 
veteran has not been notified of the provisions of The 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
VCAA provides, among other things, for notice and assistance 
to claimants under certain circumstances.  VA has issued 
final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  In circumstances where the RO 
failed to notify the veteran of the VCAA, the Board had been 
sending letters to veterans, under the provisions of 38 
C.F.R. § 19.9(a)(2)(ii), informing them of certain provisions 
of the VCAA.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  However, this 
regulatory provision was also recently invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

2.  After undertaking any additional 
development of the evidence which the RO 
deems necessary, the RO should review the 
claims file (to include all evidence 
obtained by the Board) under a merits 
analysis, applying all pertinent laws and 
regulations, and determine whether the 
benefit sought can be granted.  If 
service connection for right wrist 
disability is not granted, the veteran 
and his representative should then be 
furnished an appropriate supplemental 
statement of the case and be given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 




